         Case:20-12621-EEB Doc#:1 Filed:04/15/20                                       Entered:04/15/20 16:58:48 Page1 of 18

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________ District of
 __________ District of _Colorado_________
                        __________

 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Senvion GmbH
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                  ✔
                                                       Federal Employer Identification Number (EIN)       9 ___
                                                                                                          ___ 8 – 0___ 5___ 9___ ___
                                                                                                                                 1 ___
                                                                                                                                     8 ___
                                                                                                                                        6 ___
                                                                                                                                           7

                                                       Other ___________________________. Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Senvion GmbH
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             Hamburg (Germany) Local Court Order No. 67g IN 113/19 dated July 1, 2019
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               
                                           ✔      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________

                                                  _______________________________________________________________________________________


7.   Is this the only foreign              ✔
                                                 No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                                 Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
            Case:20-12621-EEB Doc#:1 Filed:04/15/20                                   Entered:04/15/20 16:58:48 Page2 of 18

Debtor          Senvion   GmbH
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        Federal  Republic of Germany
                                        ______________________________________________                   10 Überseering (Oval Office)
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Hamburg                                   22297
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Federal Republic of Germany
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 10 Überseering (Oval Office)
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 Hamburg                                   22297
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 Federal Republic of Germany
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              https://www.senvion.com/gmbh/de/
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
          Case:20-12621-EEB Doc#:1 Filed:04/15/20                                 Entered:04/15/20 16:58:48 Page3 of 18

Debtor        Senvion   GmbH
              _______________________________________________________                        Case number (if known)_____________________________________
              Name




12.   Why is venue proper in this      Check one:
      district?                             Debtor’s principal place of business or principal assets in the United States are in this district.
                                            Debtor does not have a place of business or assets in the United States, but the following
                                             action or proceeding in a federal or state court is pending against the debtor in this district:
                                             ___________________________________________________________________________.
                                       ✔
                                            If neither box is checked, venue is consistent with the interests of justice and the convenience
                                             of the parties, having regard to the relief sought by the foreign representative, because:
                                              Debtor's US subsidiaries & related operations are in Denver, CO.
                                             ___________________________________________________________________________.



13.   Signature of foreign
      representative(s)                I request relief in accordance with chapter 15 of title 11, United States Code.

                                       I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                       relief sought in this petition, and I am authorized to file this petition.

                                       I have examined the information in this petition and have a reasonable belief that the
                                       information is true and correct.

                                       I declare under penalty of perjury that the foregoing is true and correct,


                                        /s/ Dr. Christian Wolf
                                            ________________________________________________           Senvion GmbH by authorized signatory
                                                                                                       _______________________________________________
                                           Signature of foreign representative                        Printed name


                                       Executed on         04/15/2020
                                                           __________________
                                                            MM / DD / YYYY



                                           ________________________________________________           _______________________________________________
                                           Signature of foreign representative                        Printed name


                                       Executed on         __________________
                                                            MM / DD / YYYY




14.   Signature of attorney
                                        /s/ Glen W. Roberts II
                                            _________________________________________________ Date                  04/15/2020
                                                                                                                   _________________
                                            Signature of Attorney for foreign representative                       MM   / DD / YYYY


                                           Glen  W Roberts II
                                           _________________________________________________________________________________________________
                                           Printed name
                                           Roberts  Moghul & Partners LLC
                                           _________________________________________________________________________________________________
                                           Firm name
                                           1345  Avenue of the Americas, 2nd Floor
                                           _________________________________________________________________________________________________
                                           Number         Street
                                           New  York
                                           ____________________________________________________ NY          10105
                                                                                                 __________________________________________
                                           City                                                            State         ZIP Code


                                           (212) 300-2899
                                           ____________________________________                            glen@rm.partners
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address




                                           2840510                                                NY
                                           ______________________________________________________ ____________
                                           Bar number                                                      State




  Official Form 401                         Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
          Print                     Save As...                     Add Attachment                                                          Reset
Case:20-12621-EEB Doc#:1 Filed:04/15/20               Entered:04/15/20 16:58:48 Page4 of 18

Debtor: Senvion GmbH


                        SCHEDULE A TO CHAPTER 15 PETITION

Item 4: Foreign proceeding in which appointment of the foreign representative(s)

occurred:

Self-administration insolvency proceedings under the German Insolvency Act (the

Inzolvenzordnung) commenced under Hamburg (Germany) Local Court Order No. 67g IN

114/19 dated April 19, 2019, and confirmed by Hamburg (Germany) Local Court Order No. 67g

IN 113/19 dated July 1, 2019.

Item 6: Evidence of the foreign proceeding:

Attached as Exhibit A is a copy, hereby certified by the foreign representative as a true and

correct copy thereof, of Hamburg (Germany) Local Court Order No. 67g IN 113/19 dated July 1,

2019, issued in self-administration insolvency proceedings under the German Insolvency Act

(the Inzolvenzordnung), and attached as Exhibit B is a certified translation into English thereof.

Section 7 — Is this the only foreign proceeding with respect to the debtor known to the

foreign representative(s)?

   1. On October 22, 2019, the Federal Court of Australia recognized Senvion's German

       insolvency proceedings as a "foreign proceeding" within the meaning of Article 2(a) of

       the UNCITRAL Model Law on Cross Border Insolvency pursuant to Article 17(2) of that

       Model Law. Senvion was recognized as the foreign representative in that proceeding.

   2. On February 26, 2020, the Ontario (Canada) Superior Court of Justice (Commercial List)

       recognized Senvion's German insolvency proceedings as a "foreign proceeding" within

       the meaning of Article 2(a) of the UNCITRAL Model Law on Cross Border Insolvency

       pursuant to Article 17(2) of that Model Law. Senvion was recognized as the foreign

       representative in that proceeding.
Case:20-12621-EEB Doc#:1 Filed:04/15/20                   Entered:04/15/20 16:58:48 Page5 of 18

Debtor: Senvion GmbH


Item 8: Others entitled to notice:

Attached is a list containing the names and addresses of: (i) all persons or bodies authorized to

administer foreign proceedings of the debtor, (ii) all parties to litigation pending in the United

States in which the debtor is a party at the time of filing of this petition, and (iii) all entities

against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

See attached Schedule Al.

Item 11: Type of Debtor: Corporate Ownership Statement containing the information

described in Fed. R. Bankr. P. 7007.1

See attached.
EXHIBIT A
  Case:20-12621-EEB Doc#:1 Filed:04/15/20 Entered:04/15/20 16:58:48 Page7 of 18
Hamburg              02.07.2019 11:34:38 PAGE        3/005     E-Fax-Service
+4940427983297



                                              - Abschrift -

      67g IN 113/19




                              AMTSGERICHT HAMBURG
                                          BESCH LUSS


     Ober das Vermogen


     der im Handelsregister des Amtsgerichts Hamburg unter HRB 137187 eingetragenen Senvion
     GmbH, Oberseering 10, 22297 Hamburg, gesetzlich vertreten durch die Geschaftsfi.ihrer Herrn
     Dr. Thorsten Bieg, Oberseering 10, 22297 Hamburg, Herrn Dr. Gerrit Holzle, Oberseering 10,
     22297 Hamburg, Herrn Neil Jonathan Robson, Herrn Hans-Jurgen Wiecha, Herrn Yves Pierre
     Christian Rannou und Herrn David Jon Hardy



     GescMftszweig: Gegenstand des Unternehmens ist die Entwicklung, die Produktion und der
     Vertrieb von Windenergieanlagen




     wird wegen Zahlungsunfahigkeit und Oberschuldung heute, am 01.07.2019, um 13:23 Uhr das
     lnsolvenzverfahren eroffnet.

     Die Eroffnung erfolgt aufgrund des am 09.04.2019 bei Gericht elngegangenen Antrags der
     Schuldnerin.

     Es wird Eigenverwaltung angeordnet. Die Schuldnerin ist berechtigt, unter der Aufsicht des
     Sachwalters die lnsolvenzmasse zu verwalten und Ober sie zu verfugen (§§ 270 - 285 lnsO).


     Zum Sachwalter wird ernannt Rechtsanwalt Dr. Christoph Morgen, Sechslingspforte 2, 22087
     Hamburg.

     Forderungen der lnsolvenzglaubiger sind bis zum 02.08.2019 unter Beachtung des§ 174 lnsO
     beim Sachwalter anzumelden.
  Case:20-12621-EEB Doc#:1 Filed:04/15/20 Entered:04/15/20 16:58:48 Page8 of 18
Hamburg              02.07.2019 11:34:38 PAGE       4/005     E-Fax-Service
+4940427983297



      Die Glaubiger werden aufgefordert, dem Sachwalter unverzi.iglich mitzuteilen, welche
     Sicherungsrechte sie an beweglichen Sachen oder an Rechten der Schuldnerin in Anspruch
     nehmen. Der Gegenstand, an dem das Sicherungsrecht beansprucht wird, die Art und der
      Entstehungsgrund des Sicherungsrechts sowie die gesicherte Forderung sind zu bezeichnen.
     Wer diese Mitteilungen schuldhaft unterlasst oder verzogert, haftet fur den daraus entstehenden
     Schaden (§ 28 Abs. 2 lnsO).


     Termin zur Glaubigerversammlung, in der auf der Grundlage eines Berichts der Schuldnerin
     Uber den Fortgang des Verfahrens beschlossen wird (Berichtstermin) ist am


                                     Dienstag, 10.09.2019, 09:00 Uhr.


     im Hotel SIDE, Drehbahn 49, 20354 Hamburg, Raum XL, 2. UG



     Der Termin dient zugleich zur Beschlussfassung der Glaubiger Uber


     •     die Person des Sachwalters,
      •       die Einsetzung und Besetzung des Glaubigerausschuss (§ 68 lnsO),
     und gegebenenfalls Ober die nachfolgend bezeichneten Gegenstande:
      •       die Entscheidung Uber die Wirksamkeit der Verwaltererklarung zu Vermogen aus
              selbststandiger Tatigkeit (§ 35 Abs. 2 lnsO),
      •       die Zwischenrechnungslegung gegenuber der Glaubigerversammlung (§ 66 Abs. 3
              lnsO),
      •       die Hinterlegungsstelle und Bedingungen zur Anlage und Hinterlegung von Geld,
              Wertpapieren und Kostbarkeiten (§ 149 lnsO),
      •       die Entscheidung Uber den Fortgang des Verfahrens (§ 157 lnsO),
               besonders bedeutsame Rechtshandlungen des Sachwalters (§ 160 lnsO);
               insbesondere: Verau~erung des Unternehmens oder des Betriebs der Schuldnerin,
               des Warenlagers im ganzen, eines unbeweglichen Gegenstandes aus freier Hand,
               einer Beteiligung der Schuldnerin an einem anderen Unternehmen, die der
               Herstellung einer dauernden Verbindung zu diesem Unternehmen dienen soll, die
               Aufnahme eines Darlehens, das die Masse erheblich belasten wi.irde,
               Anhangigmachung, Aufnahme, Beilegung oder Vermeidung eines Rechtsstreits mit
               erheblichem Streitwert,
      •       die Betriebsveraur..erung an besonders lnteressierte oder Betriebsveraur..erung
              unter Wert (§§ 162, 163 lnsO),
      •       die Beantragung der Anordnung oder der Aufhebung der Anordnung einer
              Eigenverwaltung (§§ 271 und 272 lnsO),
      •       die Zahlung von Unterhalt aus der lnsolvenzmasse (§§ 100, 101 lnsO)
      •       und unter Umstanden zur Anhorung Uber eine Verfahrenseinstellung mangels
              Masse (§ 207 lnsO).
  Case:20-12621-EEB Doc#:1 Filed:04/15/20 Entered:04/15/20 16:58:48 Page9 of 18
Hamburg              02.07.2019 11:34:38 PAGE       5/005     E-Fax-Service
                                                                         161
+4940427983297



      Nimmt an der Glaubigerversammlung kein stimmberechtigter Glaubiger teil
     (Beschlussunfahigkeit), so gilt die Zustimmung zu besonders bedeutsamen Rechtshandlungen
     der Schuldnerin als erteilt (§ 160 Abs. 1 Satz 3 lnsO).


     Termin zur Prufung der angemeldeten Forderungen (Prufungstermin) ist am


                                        Mittwoch. 11.09.2019. 09:00 Uhr.


     im Hotel SIDE, Drehbahn 49, 20354 Hamburg, Raum XL, 2. UG


     Die Tabelle mit den Forderungen und die Anmeldeunterlagen werden spatestens ab dem
     16.08.2019 zur Einsicht der Beteiligten auf der Geschaftsstelle des lnsolvenzgerichts Hamburg,
     Raum B403 niedergelegt.


     Der Sachwalter wird beauftragt, die nach § 30 Abs. 2 lnsO zu bewirkenden Zustellungen an die
     Schuldner der Schuldnerin (Drittschuldner) sowie an die Glaubiger durchzufuhren (§ 8 Abs. 3
     lnsO).


     Rechtsmittelbelehrung:

     Gegen diesen Beschluss steht der Schuldnerin/dem Schuldner das Rechtsmittel der sofortigen
     Beschwerde gem. § 34 Abs. 2 lnsO zu. Die sofortige Beschwerde ist bei dem Amtsgericht
     Hamburg, Sievekingplatz 1, 20355 Hamburg schriftlich in deutscher Sprache oder zur
     Niederschrift der Geschaftsstelle einzulegen. Die Beschwerde kann auch zur Niederschrift der
     Geschaftsstelle eines jeden Amtsgerichtes erklart werden.
     Die sofortige Beschwerde muss innerhalb von zwei Wochen bei                 dem Amtsgericht Hamburg
     eingegangen sein. Dies gilt auch dann, wenn die Beschwerde zur Niederschrift der
     Geschaftsstelle eines anderen Amtsgerichtes abgegeben wurde.
     Die Frist beginnt mit der Verkundung der Entscheidung oder, wenn diese nicht verkundet wird,
     mit   deren   Zustellung.   Zurn     Nachweis   der     Zustellung    genugt   auch   die    offentliche
     Bekanntmachung.       Diese   gilt     als   bewirkt,    sobald      nach    dem   Tag      der   unter
     www.insolvenzbekanntmachungen.de erfolgten Veroffentlichung zwei weitere Tage verstrichen
     sind. Maf?.geblich fur den Beginn der Beschwerdefrist ist derfruhere Zeitpunkt.
     Die sofortige Beschwerde muss die Bezeichnung des angefochtenen Beschlusses sowie die
     Erklarung enthalten, dass sofortige Beschwerde gegen diesen Beschluss eingelegt wird. Sie
     soll begr0ndet werden.



     Hamburg, 01.07.2019
     Amtsgericht


     Dr. Schmidt
     Richter am Amtsgericht
EXHIBIT B
    Case:20-12621-EEB Doc#:1 Filed:04/15/20                           Entered:04/15/20 16:58:48 Page11 of 18




-                                                ,\LEX/,
                                                 TRANSLATIONS


                                       CERTIFICATE OF TRANSLATION
                                                    OF
                                               ANJA BRITO


         I, Anja K.. Brito, of the City of Montreal in the Province of Quebec, Canada, SOLEMNLY AFFIRM:

             1.   I am a German to English t ranslator for Alexa Translations and I am fluent in the written an,d
                  spoken languages of German and English;

             2.   I am certified to translate German into English by t he Association ofTranslators & Interpreters of
                  Ontario (ATIO);

             3.   Attached hereto and marked as Exhibit "A" to this, my Certificate, is a photocopy of t he original
                  German document [a court order ordering the opening of insolvency proceedings against Senvic,n
                  GmbH];

             4,   Attached hereto and marked as Exhibit "B" to this, my Certificate., is the true, correct and full
                  translat ion into English to the best of my knowledge, skills and abilities of the above mentionE:d
                  German document [a court order ordering the opening of insolvency proceedings against Senvion
                  GmbH].

         I solemn ly affirm this 6th day of February 20201 that t he above content of this, my Certificate, is true.


                                                                                                       o1Clr5 a11d
                                                                                                       DE-EN
                                                                                                       PT-EN           'I!,
                                                                                                                        ':j,
                                                                                                                nsiator !il-
                                                                                                                         o
                                                                                                                              a
                                                                                                                              IQ


                                                                     --~~¾H~~~~_;;_;.:::_~:r·




                                   2ool Sheppard Avenue East, Suite 801, Toronto, ON, M:zJ 428
                               info@alexatransfations.com I 1-877-452-52-24 I alexatranslations. com

                                                         TO MTL NYC
Case:20-12621-EEB Doc#:1 Filed:04/15/20                       Entered:04/15/20 16:58:48 Page12 of 18




                                                                                                     Exhibit A
   Hamburg                      02.07.2019     11:34 : 38        PAGE      3/005   E-Fax-Service
  +4940427:383297



                                                     - Abschrlft -

        67g IN 113119


                                                '
                                               "",                   t'~
                                                                     -;;

                                               ~

                                  AMTSGERICHT HA1\1BURG
                                              BESCHLUSS


        Obm das Vertnogen


        der im Handelsregister des Amtsgerichts Hamburg unter HRB 137187 eingetragenen Senvion
        GmibH, Oberseering 10, 22297 Hamburg, gesetzfrch vertreten durch die Geschaftsfuhrer Herrn
        Dr. Thorsten Sieg, Oberseering 10, 22297 Hamburg , Herrn Dr. Gerrit Holzie, Oberseering 10,
        222197 Hamburg, Herrn Neil Jonathan Robson, Herrn Hans-JOrgen Wiecha, Herrn Yve'i> Pierrei
        Christian Rannou und Herrn David Jon Hardy



        Geschaftszweig : Gegenstand des Unternehmens ist die Enlwicklung, die Produktion und de1r
        Vertrieb von Windenergieanlagen




        wird wegen Zahlungsunfahigkelt und Uberschuldung heut.e, am 01.07.2019. um 13:23 Uhr das
        lnsi)IVenzverfahren eroffnet.

        Die Eroffnung erfolgt aufgrund des am 09.04.2019 bel Gericht eingegangenen Antrags der
        Schuldnerin.

        Es wird Eigenverwaltung angeordnet. Die Schuldnerin ist berechtigt. unter der Aufsicht des
        Sachwalters die lnsolvenzmasse zu verwalten und Uber sie zu verfugen (§§ 270 - 285 lnsO) ,


        Zurn Sachwalter wird ernannt Rechtsanwalt Dr. Christoph Morgen, Sechslingspforte. 2. 22087
        Hamburg.

        Forderungen der lnsolvenzglaub(ger sind bis zum 02.08.2019
        befln Sachwalter anzumelden.
Case:20-12621-EEB Doc#:1 Filed:04/15/20                     Entered:04/15/20 16:58:48 Page13 of 18




                                                                                                       Exhibit A
   Hamburg                      02 . 07 ,2 019 11 : 34:38         PAGE   4/005       E- Fax-service
  +494042 713832 9 7



         Die Glaubjg~r werden aufgefordert, dern Sachwalter un\lerzi.iglich mitzuteilen, welche
         Sichet'ungsrechte sie an beweglichen Sachen oder an Rechten der Schuldnerin in Anspruch
         nehmen. Der Gegenstand , an dem das Sicherungsrecht beansprucht wird, die Art und der
         Entstehungsgrund des Sicherungsrechts sowle die gesfcherte Forde rung sind zu beze1chnen.
         Wer diese Mitteilungen schuldhaft unterlassf oder verzogert, haftet fur den daraus entstehende,n
         Schaden (§ 28 Abs. 2 lnsO).


         Te.rmln zur Glaubigerversammlung, in der auf der Grundlage eines Berichts der Schuldnerin
         ube,r den Fortgang des Verfahrens beschlossen wird (Berichtstermin) ist am


                                         Oienstag, 10.09,2019, 09:00 Uhr~


         im Hoiel SIDE, Drehbahn 49, 20354 Hamburg , Raum XL, 2 . UG



         Der Termin dient z.ugleich zur Beschlussfassung der Glaubiger uber


         •    die Person des Sachwalters,
         •        die Einsetz.ung und Besetz.ung des Glaubigerausschuss (§ 68 lnsO),
         und gegebenenfalls i:iber die nachfolgend bezeichneten Gegenslande:
         •        die Entscheidung Ober d ie Wirksamkeit der Verwallererklarung zu Vermogen aus
                  selbststandiger Tatigkeit (§ 35 Abs. 2 lnsO),
         •        die Zwischenrechnungslegung gegenuber der Glaubigerversammlung (§ 66 Abs. 3
                  l nsO),
         •        die Hinterlegungsstelle und Bedingungen zur Anlage und Hinter•legung Von Geld,
                  Wertpapieren und Kostbarkeiten (§ 149 lnsO),
         •        die Entscheidung Ober den Fortgang des Verfahrens (§ 157 JnsO),
                   besonders bedeutsame Rechtshandlungen des Sachwalters (§ 160 lnsO) :
                   insbesondere: VerauBerung des Unternehmens oder des Betriebs der Schuldnerin,
                   des Warenlagers im ganzen, eines unbeweglichen Gegenstandes aus freier Hand,
                   einer Beteiligung der Schuldnerin an einem anderen Unternehrnen , die der
                   Herstellung einer dauernden Verbtndung zu diesem Unternehmen ~ienen soil, die
                   Aufnahme eines Darlehens, das die Masse erheblich bela.ste-n wurde,
                   Anhangigmachung, Aufnahme , Beilegung oder Vermeidung eines Rechtsstrelts mit
                   erheblichem Streitwert,
                  die Betriebsveraur.!.erung an besonders lnteressierte oder BetriebsverauBerung
                 unter Wert (§§ 162. 163 lnsO),
         •        die Beantragung der Anordnung oder der Aufhebung der Anordnung einer
                 E igenverwaltung (§§ 271 und 272 lnsO).
         •        die Zahlung von Unterhalt aus der lnsolvenzmasse (§§ 100, 101 lnsO)
                 und unter Umstanden zur Anhorung Ober eine Verfahrenseinstellung mangels
                 Masse (§ 207 lnsO) .
Case:20-12621-EEB Doc#:1 Filed:04/15/20                           Entered:04/15/20 16:58:48 Page14 of 18




                                                                                                              ,Exhibit A
   Hamburg                          02.07 . 2019 11:34:38           PAGE     5/005        E- Fax- Sen•ice
   +4940427983297



        Nlr11mt an der Glaubigerversammlung kein stimmberechtigter Glaubi9er teil
        (&?Schlussunfahigkelt), so gilt die Zustimmung zu besonders bedeutsamen Rechtshandlungeri
        der Schuldnerln als erteilt (§ 160 Abs. 1 Satz 3 lnsO).


        Tetmin zur Prufung der angemeldeten Forderungen (PrQfungstermin) ist am


                                          Mittwoch, 11.09.2019. 09:00 Uhr,


        irn Hotel SIDE, Drehbahn 49, 20354 Hamburg, Raum XL. 2. UG


        Di!! Tabelle n,~ den Forderungen und die Anmeldeunterlagen werden spatestens ab dem
        16.08.2019 zur Einsicht der Beteiligten auf der Geschaftsstelle des lnsolvenzgedchts Hambur~1.
        Ra um 8403 niedergelegt


        Der Sachwalter wird beal.lftragt, die nach § 30 Abs. 2 lnsO zu bewirkenden Zustellungen an di,?
        Schuldner der Schuldnerin (Drittschuldner) sowie an die Glaubiger durchzufuhren (§ 8 Abs. 3
        ln~;O).



        Re•cht smittelbelehrung:

        Ge,gen diesen Beschluss steht der Schuldnerin/dem Schuldner das Rechtsm1ttel der sofortiglrn
        Beschwerde gem. § 34 Abs. 2 lnsO zu. Die sofortige Beschwerde ist bei dem Amtsgericht
        Hamburg, Sievekingplatz 1. 20355 Hamburg schriftlich in deuh,cher Sprache oder zur
        Ni1!derschrift der Geschaftsstelle einzulegen. Die Beschwerde kann auch zur Niederschrift der
        Ge,schaftsstelle eines jede-n Amtsgerichtes erklart werden.
        DiE! sofortige Beschwerde n,uss innerhalb von zwei Wochen be[ dem Amtsgericht Hamburg
        e ingegangen sein. Dies gilt auch danr1,            wenn die Beschwerde zur Niederschrift der
        GE,schaftsstelle eines anderen Amtsgerichtes abgegeben wurde.
        Di,! Frist beginnt mit der Verk0ndung der Entscheidung oder, wenn diese nicht verk0ndet wird,
        mijt   deren    Zustellung . Zurn       Nachweis   der Zustellung    geni.igt   auch   die    offentiiche
        Bekanntmachung.        Diese     gilt    als   bewlrkt,    sobald   nach    dem     Tag      der   unter
        www.insolvenzbekanntmachungen.de erfolgten Veroffentllchung zwel weitere Tage verstrich ◄?n
        sin1d . MaBgeblfch fur den Beginn der Beschwerdefrist ist dcr fruhore Zcilpunkt.
         Dii~ sofortige Beschwerde muss die Bezeichnung des angefochtenen Beschlusses sowie dlie
         Erl:darung enlhalten, dass sofortige Beschwerde gegen diesen Beschluss eingelegt wird. Sie
        so'II begri.indet werden.




         Hamburg, 01.07.2019
         Anitsgericht


         Dr. Schmidt
         Richter am Amtsgericht
Case:20-12621-EEB Doc#:1 Filed:04/15/20                            Entered:04/15/20 16:58:48 Page15 of 18




                                                                                                              Exhibit B



   - Copy-


   67g IN 113.119
                                                    [Coat of Arms)




                                        HAMBURG LOCAL COURT
                                                       ORDER




   On ground:, of insolvency and over-indebtedness, insolvency proceedings are opened today, 01 July 2019, at
   1:23 p.m., againstthe assets of


   Senv1on GrnbH, Oberseeong tO, 22297 Hamburg, registered in the corporate register of the Hamburg Local
   Court under HRB 137187 and legally represented by its managing directors Dr. Thorsten Bfeg, Oberseering
   10, 22297 Hamburg, Dr. Gerrit Holzle, Oberseering 10, 22297 Hamburg, Mr. Neil Jonathan Robson, Mr. Hans-
   Jurgen VVie1cha, Mr, Yves Pierre Christian Rannou, and Mr David Jon Hardy,


   Line of business: The company's object is the development, product1on and sale of Wind power plants.


   The procee,dings are opened on the basis of an application by the debtor received by the court on 9 April 20111.


   The court hereby orders debtor-in-possession management The debtor shafl be entitled to manage and
   dispose of the assets involved ln the insolvency proceedings under the supervision of the insolvency monitor
   (Secs_270 - 285 of the German Insolvency Statute [lnsO]).


   Dr. Christoph Morgen, Sechslingspforte 2, 22087 Hamburg, Attorney-at-Law, is hereby appointed as
   insolvency monitor_


   The claims of the insolvency creditors s.hall be filed with the insolvency monitor by 02 August 2019, in
   compliance, with the provisions of Sec. 174 lnsO.
Case:20-12621-EEB Doc#:1 Filed:04/15/20                               Entered:04/15/20 16:58:48 Page16 of 18




                                                                                                                   Exhibit B



   The credfto,rs shall be required to immediately advise the insolvency monitor of any security interests they
   claim to have in any movable assets or rights of the debtor. Details are to be provided of the object of the
   claimed security interest, the nature and causal origin of the security interest, as well as the secured claim. Any
   person who,, by fault, fails to provide this information, or provides it late, shall be liable for any resulting damage
   (Sec. 28(2) lnsO).


   The creditors' assembly that will decide on the continuation of the insolvency proceedings based on the
   debtor's report (report meetfng) shall be scheduled for


                                        Tuesday. 10 September 2019, 9:00 a.m.


   al Hotel SIDE, Drehbahn 49, 20354 Hamburg, room XL, 2 nd upper ftoor.




   At that meeting, the credltors shall also decide on
       •    th•= person of the insolvency monitor;
       •    the establishment and composition of the creditors' committee (Sec. 68 tnsO);
   and, if applicable, also on the following matters:
       •    the legal validity of the insolvency monitor's declaration regarding assets from self-employment
            (Sec. 35(2) lnsO);
       •    thl= rendering of interim accounts to the creditors' assembly {section 66{3) lnsO);
       •    the deposit agency and conditions of deposit or investment of currency, securities, and objects of
            value (Sec. 149 lnsO);
       •    thl= decision on the further proceedings (Sec. 157 lnsO):
                transactions of particular Tmportance conducted by the insolvency monitor (Sec. 160 lnsO);
                in particular: sale of the debtor's enterprise or plant, of the entire stock as a Whole. of an
                immovable asset by way of a private sale, or of the debtor's shares in another enterprise if such
                shares are meant to bring about a permanent affiliation to such other enterprise; taking out a loan
                that would constrtute a considerable burden on the insolvency estate; bringlng, joining, settling, or
                refusing to bring a court action with a considerable value in dispute;
            sale of the enterprise to persons with specific interests, or sale of the enterprise below value
            (Sec. 162, 163 lnsO);
       •    th1~ filing of a request for an order ordering or repealing debtor-in-possession management
            (Secs. 27 1 and 272 lnsO):
       •    payment of maintenance from the fnsolvency estate (Secs. 100, 101 lnsO);
       •    and, if applicable, a hearing aimed al discontinuing the insolvency proceedings due to insufficiency of
            as.sets (Secs. 207 lnsO).
Case:20-12621-EEB Doc#:1 Filed:04/15/20                                    Entered:04/15/20 16:58:48 Page17 of 18




                                                                                                                        ExhibitB



   ff no creditom With voting rights attend the creditors' assembly (ta~ of quorum), consent shall be deemed to have been given
   for any transactions of particular importance conducted by the deblor(Sec. 160(1) 3"' sentence lnsO),


   The date for llhe review of the registered claims (review date) has been set for


                                            Wednesday 11 September 2009. 9:00 a.m.•


   at Hotel SIDE. Drehbahn 49, 20354 Hamburg. room XL. 2"" upper floor.


   The table with the claims and the registration documents will be available for review by the stakeholders at the
   court registry of the Hamburg Insolvency Court. room 8403, by no later than 16 August 2019.


   The insolvency monitor is hereby instructed to serve the documents required under Sec. 30(2) lnsO on the
   debtor's del:>tors (third-party debtors) as well as on the creditors (Sec. 8(3) lnsO).


   lnfonnatio11 on legal remedies:

   The debtor can brihg an immedTate appeal against this order in accordance with Sec. 34(2) lnsO. The
   immediate appeal must be brought before the Hamburg Local Court, Sievekingplatz 1, 20356 Hamburg; ft must
   be filed in the German language either in written form or for transcription by the court registry, Moreover, the
   appeal can also be tiled for transcription with the court registry of any local court.
   The immediate appeal must be received by the Hamburg Local Court wlthln a period of two weeks. This also
   applies if the appeal has been filed tor transcription with the registry office of another local court.
   The two-we,ek period shall start with the proclamation of the order or, if the order is not proclaimed, with the
   date on which it was served. For proof of service, public notice shall suffice. Public notice shall be deemed to
   have been •effected as soon as two addiUonal days have elapsed aft.er the day the notice was published at
   www.insolvenzbekanntmachungen.de. The appeal period shall commence on the earlier of the aforementioned
   dates.
   The immediate appeal must contain 1he docket number of the contested order as well as a declaration stating
   that an immediate appeal against said order is being lodged and laying out the grounds for the appeal.




   Hamburg, 01 July 2017
   Local Court


   Dr. Schmldt
   Judge at the Local Court
Case:20-12621-EEB Doc#:1 Filed:04/15/20                Entered:04/15/20 16:58:48 Page18 of 18

 Debtor: Senvion GmbH


                                  Schedule Al: Senvion GmbH

 Item 8 — Others Entitled to Notice:

    1. List containing the names and addresses of all persons or bodies authorized to administer

       foreign proceedings of the debtor.

       Senvion GmbH

       Attention: Joint Chief Restructuring Officers Dr. Gerrit Hölzle and Dr. Thorsten Bieg

       10 Überseering (Oval Office)

       Hamburg 22297

       Federal Republic of Germany

    2. List containing the names and addresses of all parties to litigation pending in the United

       States in which the debtor is a party at the time of filing of this petition:

       none.

    3. List containing the names and addresses of all entities against whom provisional relief is

       being sought under §1519 of the Bankruptcy Code.

       none.
